Citation Nr: 0907810	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-39 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for cause of the death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from March 1966 to 
November 1969.  The Veteran died in July 2003.   The 
appellant is the Veteran's surviving spouse. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of  January 2004 by the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO). 

The appellant requested a hearing before the Board, and the 
requested Board hearing was conducted by the undersigned 
Veterans Law Judge on May 17, 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant claims that the Veteran died due to either 
exposure to Agent Orange or exposure to toxic gas and smoke 
during a fire aboard the USS Forrestal in July 1967 during 
the Vietnam War.  See Form 9, dated November 2005.  The 
Veteran's death certificate, registered in July 2003, noted 
hepatorenal failure as the immediate cause of death, due to 
cirrhosis of the liver due to or as a consequence of chemical 
exposure or Agent Orange.  No autopsy was preformed.  See 
Veteran's death certificate, dated July 23, 2003.  In 
addition, at the time of his death the Veteran was not 
service-connected for any disabilities.  

According to the DD 214, the Veteran was a clarinet 
instrumentalist during service and received the National 
Defense Service Medal, the Vietnam Bronze Star Service Medal, 
and the Vietnam Campaign Medal.  Service personnel records 
verify that the Veteran was on board the USS Forrestal in 
June of 1967 but does not elaborate whether he was on board 
during the catastrophic fire on board the ship on July 1967.  

Initially, the Board notes that in the appellant's August 
2004 Notice of Disagreement, she stated that the Veteran had 
applied for benefits from the Social Security Administration 
(SSA) and "was granted 100% disability one week after his 
death."  The VA has not obtained the records related to his 
SSA claim and the Board believes that requesting the 
Veteran's SSA records is warranted in the present case.  See 
Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 
4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 
(1993).

Additionally, the Board notes that new evidence was submitted 
including a layperson statement and medical text evidence.  
The appellant declined to waive initial RO review of the 
additional evidence.  See Transcript of Hearing Before Board 
of Veterans' Appeals, dated May 17, 2006.  Applicable VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2008).  Consequently, the claims must be remanded, 
and while on remand, the RO must review this evidence and, if 
the claims remain denied, include such evidence in a 
supplemental statement of the case.  Id.  

Finally, the Board notes that this newly submitted evidence 
includes a letter from T. T. stating that he "served on the 
USS Forrestal in July of 1967, that he was involved in mixing 
Agent Orange."  See T. T. letter, dated February 2006.  
Service personnel records verify that the Veteran was on 
board the USS Forrestal in June of 1967 but do not elaborate 
whether he was on board the ship on July 1967, during the 
fire or during the alleged handling of Agent Orange.  On 
remand, the VA should verify whether the veteran was onboard 
the USS Forrestal in July 1967 as well as whether the USS 
Forrestal had Agent Orange onboard the ship.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should request from the Social Security 
Administration the administrative determination 
pertinent to the appellant's claim for Social 
Security disability benefits as well as the medical 
records relied upon concerning that claim.

2.	The RO should make a request to U.S. Army & Joint 
Services Records Research Center (JSRRC), the 
service department, or any other agency deemed 
appropriate to search for information to verify 
whether Agent Orange was carried on board ships and 
mixed for use.  Specifically, the statement of T. 
T. alleging that Agent Orange was mixed on board 
the USS Forrestal should be verified.  Furthermore, 
the service department should verify the dates of 
when the Veteran served aboard the USS Forrestal 
and the history of the ship should be obtained for 
that period of time.

3.	Conduct any further development necessary based on 
any newly received evidence.

4.	The RO should then re-adjudicate the issue of 
entitlement to service connection for the cause of 
the Veteran's death.  If the benefit sought is not 
granted, the appellant should be furnished a 
Supplemental Statement of the Case (SSOC).  The 
SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable laws and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the 
case should be returned to the Board for further 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

